Citation Nr: 1429148	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-00 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial disability evaluation in excess of 50 percent for service connected posttraumatic stress disorder (PTSD) prior to January 22, 2009.

2.  Entitlement to an effective date earlier than July 29, 2003 for a grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977 and from June 1978 to February 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2005 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge at an August 2012 Travel Board hearing, and a transcript of this hearing is of record.  

As an initial matter, the Board notes that the issue on appeal was originally characterized as entitlement to an effective date earlier than January 22, 2009 for a total disability evaluation for service connected PTSD.  However, based on the Veteran's arguments, the Board finds that the Veteran has actually raised two separate, albeit related, issues.  First, the Veteran has argued that he should be awarded a 100 percent disability rating prior to January 22, 2009, that is he is seeking entitlement to an initial disability evaluation in excess of 50 percent for his service connected PTSD.  Additionally, the Veteran contends that the effective date of his grant of service connection for PTSD should be earlier than July 29, 2003.  The Board has accordingly listed these issues separately.  


FINDINGS OF FACT

1.  From July 29, 2003 to January 22, 2009, the Veteran's PTSD was characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; substance abuse; auditory hallucinations; chronic sleep impairment and nightmares; chronic depression; social isolation;  impaired impulse control (such as unprovoked irritability with periods of violence);and difficulty in adapting to stressful circumstances (including work or a work-like setting).  However, the Veteran's condition has not resulted in total occupational and social impairment, due to such symptoms as, for example: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

2.  A July 1997 RO decision denied entitlement to service connection for PTSD; the Veteran did not appeal or submit new and material evidence within one year of the decision.
 
3.  In December 1999, the Veteran submitted a new claim for entitlement to service connection for PTSD; however, as the RO found that he had not submitted a well-grounded claim, it was denied in March 2000.  The Veteran did not appeal or submit new and material evidence within one year of the decision.

4.  In March 2001, the Veteran submitted an application to reopen his previously denied claim for entitlement to service connection for PTSD; however, after he failed to submit any new or material evidence, the RO denied his application to reopen in January 2002.  The Veteran did not appeal or submit new and material evidence within one year of the decision.
 
4.  Service personnel records received since January 2002 do not show treatment for PTSD or any other acquired psychiatric disability, do not contain any evidence that suggests that the Veteran was suffering from an acquired psychiatric disability in service, and are not relevant to the Veteran's PTSD claim.  Additionally, copies of these records were already associated with the Veteran's claim file in July 1997 and there is no evidence that the grant of entitlement to service connection for PTSD was based all, or in part, or at all, on any evidence in the service personnel records received after January 2002.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but no greater, for service connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).
 
2.  The July 1997 decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2013).
 
3.  The March 2000 and January 2002 RO decisions that denied the Veteran's application to reopen his previously denied claim for PTSD are final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2013).
 
4.  The criteria for entitlement to an effective date earlier than July 29, 2003 for a grant of entitlement to service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R., Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran was granted entitlement to service connection for PTSD in a June 2005 rating decision, and assigned an initial disability rating of 50 percent, effective July 29, 2003, the date the Veteran's application to reopen his claim for entitlement to service connection for PTSD was received.  In an April 2009 RO decision, the Veteran's disability rating was increased to 100 percent, effective January 22, 2009.  

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2013).  

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Furthermore, the Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013). 

VA treatment records show that in July 2003, the Veteran was admitted into a VA domiciliary substance abuse treatment program for evaluation and treatment of his alcohol and drug addiction.  At the time of admission, his GAF score was 50.  

An August 2003 VA outpatient treatment records notes a current GAF score of 54.

At a September 2003 consultation, the Veteran reported symptoms of insomnia, nightmares, isolation and withdrawal, substance abuse, and a history of discontinuing his psychotropic medications.  He also reported problems with anger, as well as auditory and visual hallucinations of friends he served with in Vietnam.  He denied current symptoms of depression or homicidal or suicidal ideations.  He reported that he had been married for twenty seven years to his current spouse and that he had five children, the youngest whom lives with the Veteran and his spouse.  He described his marriage as conflicted due to his psychiatric problems.  He reported that he has not worked since 1996.  He was diagnosed with PTSD, schizoaffective disorder, and polysubstance dependence.

In September 2003, a VA psychiatrist noted that the Veteran's was doing fairly well with his prescribed medications, although he reported sleep problems.  He denied suicidal or homicidal ideations.  His was calm with a full affect.  He reported that he enjoys fishing in the lake and was observed to brighten up when talking about his granddaughter.  

In early October 2003, the Veteran was discharged from another stay in a VA substance abuse treatment program.  At that time, the Veteran was assigned a GAF score of 55.  He diagnoses included polysubstance dependence and schizoaffective disorder.  

The Veteran was afforded a VA examination of his PTSD in October 2003.  He reported a history of at least thirty hospitalizations for psychiatric problems.  He has attempted suicide at least six times, including within the past year.  He complained of hearing voices and described symptoms of depression, nightmares, insomnia, and social isolation.  He reported that these symptoms occur three or four times per week and last for two or three weeks at a time; however, he will sometimes go as long as three weeks without symptoms.  He also admitted a history of substance abuse since service, including cocaine, alcohol, marijuana, and heroin.  He reported that he has not worked in many years.  At the time of the examination, he had been married for twenty six years to his second wife and had a grown son.  He also stated that he attends church and has some social acquaintances.   

The Veteran was observed to be friendly and he interacted well with the examiner.  His appearance was need and clean and he was able to handle basic activities of daily living.  There was no observable impairment of thought processes or ability to communicate.  He was oriented to time, place, and person.  He denied any homicidal ideations, obsessive or ritualistic behavior, panic attacks, or impaired impulse control.  The examiner diagnosed the Veteran with polysubstance dependence in partial remission with a mood disorder and anxiety related to cocaine, heroin, and alcohol, as well as personality disorder traits.  The examiner concluded that there was not sufficient evidence to diagnose the Veteran with PTSD.  A GAF score of 70 was assigned. 

A November 2003 VA outpatient treatment notes documents that the results of neuropsychological testing indicated a diagnosis of severe PTSD, with severely impaired functioning.  Test results were also consistent with moderate to severe depression and mild to moderate anxiety.  The Veteran endorsed symptoms of anxiety, depression, traumatic stress, conversion symptoms, social detachment, affective instability, and physical aggression.   

A November 2003 VA social worker case management note documents that the Veteran is doing well, remaining sober, and getting along with his family.  

In January 2004, the Veteran told his VA psychiatrist that he was compliant with his medications and substance abuse treatment and was sleeping well.  He denied any suicidal or homicidal ideations at the time.  However, his psychiatrist noted that the Veteran had not refilled his prescription since November 2003.  

In March 2004, the Veteran was afforded a new VA examination.  The Veteran reported a history of frequent psychiatric and substance abuse related admissions.  The examiner noted that between March 1996 and October 2003, the Veteran had twenty one inpatient admissions, nineteen for acute psychiatric problems and two for domiciliary based substance abuse treatment.  During these hospitalizations, the Veteran received a number of diagnoses, including polysubstance dependence (marijuana, alcohol, opioids, and cocaine); rule out bipolar disorder; psychotic disorder, NOS; major depressive disorder with psychotic features; depressive disorder, NOS; PTSD; schizoaffective disorder; schizophrenia (chronic undifferentiated type); cocaine abuse; alcohol abuse; and personality disorder, NOS.  Records from these hospitalizations indicate that the Veteran has a long history of multiple substance abuse relapses, chronic auditory hallucinations (frequently command hallucinations of self-harm), depressed mood, complaints of nightmares and flashbacks, suicidal ideations with suicidal behavior, poor compliance with psychotropic medications, and a history of leaving treatment programs on unauthorized access.  The examiner noted that the Veteran's illness followed a pattern in which increased stressors trigger substance abuse leading to poor compliance with medications followed by increased psychotic symptoms.  

At the time of the examination, the Veteran complained of disturbed sleep, frequent nightmares, a desire to avoid interpersonal contact, and a patterning of not leaving his home for two or three weeks at a time.  He also endorsed dysphoric mood, sometimes lasting three to four days at a time, as well as intermittent anxiety and occasional temper problems.  The Veteran reported that disturbed sleep occurs on a nightly basis, with nightmares at least twice a week.  He described his problems with depressed mood, anxiety, and anger as intermittent, but it did not appear that he had any sustained periods of remission.  He reported that he had not worked since 1988 and that he had several periods of separation from his spouse over the past twenty years, related to his problems of substance abuse and difficulty controlling his temper.  He also reported limited social relationships outside of his family.  At the time of the examination, the Veteran reported that his spouse was currently his guardian.

The Veteran was observed to be adequately groomed.  He was alert and well oriented.  He was pleasant and cooperative.  The Veteran denied any recent hallucination, and there was no evidence of any current hallucination, delusions, or paranoid ideations observed during the examination.  Speech was normal in rate and tone with goal-directed thought processes.  No evidence of gross memory impairment was found; however; discrepancies between his statements at different times indicated that he is not a completely reliable historian.  His judgment and insight were considered intact regarding superficial matters.  During the interview, his mood was neutral, with limited affective range.  The Veteran denied current or recent suicidal ideation, obsessive thoughts, compulsive behaviors, panic attacks, or impaired impulse control.  The examiner concluded that he was not an acute risk to himself or others.  However, the examiner felt that the Veteran's long history of polysubstance abuse indicated an inability to use his money in his own best interests.  The Veteran was diagnosed with polysubstance dependence in early full remission, schizoaffective disorder, and PTSD.  A current GAF score of 55 was assigned, as well as a score of 45 for the last year.

In August 2004, the Veteran was seen for an unscheduled VA Mental Health Clinic visit to refill his medications.  The Veteran reported that he had been out of medication for a month.  He denied hearing voices or suicidal ideations, but did complain of sleep problems over the past few days.  No overt symptoms of psychosis were observed, and the Veteran was alert, oriented, and appropriately dressed and groomed.  

In February 2005, the Veteran's spouse contacted a VA social worker to report that the Veteran was again abusing alcohol and other drugs, had discontinued his psychotropic medications, and was refusing to seek further medical treatment.  She further reported that the Veteran has made verbal threats to her and has attempted to choke her on multiple occasions.  When she attempted to leave the Veteran for a few days in January, he threatened suicide.  Then he threatened to obtain a gun to kill her if she ever attempted to leave him again.  According to the Veteran's spouse, the Veteran told her that it was her fault that he gets mad and that there is nothing wrong with him.  

In May 2005, the Veteran was seen at the VA Mental Health Clinic for an unscheduled visit with complaints of depression, anger, insomnia, and hearing voices.  He also admitted to having thoughts at times of harming himself and others, but he denied any current plan to do so.  The Veteran had not had his medication filled since August 2004.  He reported that when he does take his medication, it works well for him.  

In December 2006, the Veteran was afforded a VA examination.  Since his last examination in March 2004, the Veteran had one admission of approximately two weeks for psychiatric treatment in September 2006.  He was then discharged to a domiciliary for substance abuse treatment where he stayed for several weeks until he was irregularly discharged after leaving while he was still on restriction.  Presenting issues at that time included flashbacks, nightmares, sleep problems, and suicidal ideations.  It appears that prior to his admission, the Veteran had stopped taking his medications for a period of weeks or months.  He had also been using alcohol, cocaine, and heroin, and abusing his prescription Quetiapine.  Since his discharge from the domiciliary in early October 2006, he denied any treatment.  He reported his last outpatient treatment for PTSD was approximately a year and a half ago.  He stated that he had relapsed twice since his last VA examination.  He reported that he last used alcohol and cocaine about three months ago when he was using cocaine on a daily basis and drinking a six pack of beer.  

The Veteran described nightmares three or four times a weeks, as well as intrusive thoughts and weekly problems with anger.  He also complained of avoidance, sleep problems, hypervigilance, and an increased startle response.  He reported occasional suicidal ideations, the last being three months ago.  He also reported hearing his friend "Gilbert" from Vietnam and stated that he "talks to him a lot."  He estimated that he does this a couple of times each week.  

He has not worked since the late 1980s as a self-employed carpenter, and he claimed that he was told by VA treatment providers that he would not be able to work due to his medications.  However, the Veteran denied any attempts to find work.  The examiner opined that the Veteran's unemployment is due, in part, to his non-compliance in taking his prescribed medications and his substance dependence.  The Veteran informed the examiner that his symptoms are less severe than in the past and that his medications have contributed to the decrease.  He also shared that he experienced his most significant remissions when he is interacting with his grandchildren.  He reported spending time with his grandchildren every weekend and attends church when he can get a ride.  He also expressed a desire to begin fishing again and travel to visit family.  He came to his VA examination with a friend he has reportedly had for over twenty years.  The Veteran has been married to his second wife (common law marriage) since 1978 and they have one son who is now 22 years old, as well as three step-children who are now adults.  The Veteran characterized his relationship with his spouse as "good" and reported that his relationships with both his spouse and children have improved with his sobriety.  

The Veteran was generally well-oriented although he gave the incorrect date.  His mood was euthymic and his affect was mood congruent.  His insight and judgment were fair.  His thought processes were mostly logical and goal-directed.  He denied any current suicidal or homicidal ideations, obsessive or ritualistic behavior, or panic attacks.  He was considered capable of maintaining minimal personal hygiene and performing activities of daily living.  The Veteran was diagnosed with polysubstance dependence, in remission, and PTSD.  A GAF score of 60 was assigned.  However, due to the Veteran's lengthy history of substance abuse and the early nature of his remission, the examiner opined that the Veteran was not considered able to manage his finances in his own best interest.  

In February 2007, the Veteran was seen at the VA Mental Health Clinic for an unscheduled appointment with complaints of agitation, impaired sleep due to nightmares and flashbacks, and hearing voices.  At that time, he reported that he had been out of his medications for six to nine months.  He complained that he was not sleeping well, has nightmares, and hears voices.  He reported that he only talks to his wife and stays isolated in his room.  He was noted to be calm and well oriented, with coherent speech and goal-directed thought processes.  He denied suicidal or homicidal ideations or plan.  

In August 2008, the Veteran called the VA Mental Health Clinic requesting refills.  He was informed that since he had not been seen since November 2007, he needed to be seen at the clinic.  

In December 2008, the Veteran was seen at the Mental Health Clinic.  He reported that four or five months ago, he was doing well, so he stopped taking his medications and started to experience irritability and insomnia again.  He denied suicidal or homicidal ideations or delusions or hallucinations.  The Veteran was described as friendly and cooperative with a stable mood.  

He did not receive any further treatment prior to his January 2009 VA examination.  Following this examination, the RO increased the Veteran's disability evaluation to 100 percent disabling, effective the date of the examination.  

Based on the above evidence, the Board finds that the Veteran's initial disability evaluation should be increased to 70 percent for the period from July 29, 2003 until January 22, 2009; however, a total disability evaluation is not warranted for this period.  

The record reflects that the Veteran has not worked at all for the entire period in question and while it appears that the Veteran has made no attempt to find work, the December 2006 VA examiner has opined that the Veteran's unemployability is due at least in part to his recurring substance abuse and poor compliance with his psychiatric treatment.  The Veteran been admitted for inpatient treatment for substance abuse and acute psychiatric symptoms on multiple occasions between July 2003 and January 2009.  Per a February 2005 social worker note, the Veteran has been physically and verbally abusive of his spouse.  Additionally, both the March 2004 and December 2006 VA examiners have opined that the Veteran is unable to manage his finances in his own best interest.  He has consistently complained of chronic sleep problems, nightmares, flashbacks, depression, auditory hallucinations, isolation, agitation, and anger problems, with no evidence of sustained remission during the period on appeal.  Overall, the record reflects that the Veteran's functioning is severely impaired due his service connected acquired psychiatric disability.  Accordingly, the Board finds that the Veteran's acquired service connected PTSD is more appropriately rated as 70 percent disabling.  

However, although the Veteran's psychiatric problems are serious, they do not result in total occupational and social impairment, due to such symptoms as, for example: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

Although the Veteran has reported that he hears voices, he has consistently been described as well-oriented, with appropriate grooming and affect.  He has been able to communicate coherently and logically with medical professionals, as well as VA employees.  The Veteran has been able to maintain minimal personal hygiene and perform basic activities of daily living throughout the period on appeal.  

Additionally, despite his mental health problems, the Veteran has reported having a relationship of many years with his second wife, child, and step-children, as well as a close relationship with his grandchildren.  The Veteran has also reported at least one close friend of twenty years.  He reportedly attends church regularly and on at least one occasion has reported that he enjoys fishing.  Thus, it appears that the Veteran has a number of close personal relationships that provide him with support and that he is at least minimally socially engaged.

For the above reasons, entitlement to an initial disability evaluation of 70 percent, but no greater is granted for the Veteran's service connected PTSD.  

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  However, the Veteran was previously denied entitlement to TDIU in a January 2008 RO decision, and the Veteran did not appeal.  Accordingly, the issue of entitlement to TDIU is not before the Board.  

In conclusion, entitlement to an initial disability evaluation of 70 percent, but no greater, for service connected PTSD is granted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Earlier Effective Date

The Veteran is also seeking an effective date earlier than July 29, 2003 for a grant of entitlement to service connection for PTSD.  The Veteran has proposed that service connection for PTSD should be granted from October 30, 1996, the date he was awarded a non-service connected pension.  

The effective date of a grant of service connection is governed by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(b)(1) states that "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release." 

The regulation implementing 38 U.S.C.A. § 5110 provides that the effective date of an evaluation and award of compensation based on direct service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from active service; otherwise it shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(i)(2) (2013). 

The effective date of a final claim, reopened based on submission of new and material evidence, where that evidence is other than service department records, will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r) (2013).

Here, the Veteran's claim for entitlement to service connection for PTSD was previously denied in a July 1997 RO decision.  The Veteran did not appeal or submit new and material evidence within one year of the date of the decision; however, he did attempt to reopen his claim for entitlement to service connection for PTSD in December 1999 and March 2001.  These applications were denied in March 2000 and January 2002 RO decisions after the Veteran failed to submit any new or material evidence.  Again, the Veteran failed to appeal or submit new evidence within the one year appellate period.

In July 2003, he submitted a new application to reopen his previously denied claim for PTSD.  The RO granted entitlement to service connection for PTSD in a June 2005 rating decision and assigned an effective date of July 29, 2003, the date the Veteran's reopened claim was received. 

As noted above, the effective date of a final claim, reopened based on submission of new and material evidence, where that evidence is other than service department records, will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r) (2013). 

Here, the Veteran was reporting symptoms of PTSD, which has been related to his military service, for years prior to the grant of service connection in June 2005.  Thus, the date the Veteran's reopened claim was received (July 29, 2003) is later than the date entitlement to service connection arose.  Accordingly, July 29, 2003 is the appropriate effective date for the grant of service connection for PTSD.

At his Travel Board hearing, the Veteran testified that he first filed a claim for PTSD in 1996 and that he continued to appeal this claim continuously until service connection was granted.  However, as the Board discussed above, the claim the Veteran filed in 1996 was denied in 1997 and the Veteran did not perfect an appeal within the statutory time period.  Furthermore, although he repeatedly attempted to reopen his previously denied claim for PTSD, when these attempts were denied by the RO, he did not file a timely appeal.  Thus, the RO decisions denying entitlement to service connection for PTSD became final.  

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that when a rating decision is final, only a request for a revision premised on clear and unmistakable error (CUE) could result in the assignment of earlier effective date.  A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality. 

Absent CUE in a prior rating action- a claim that is not before the Board- the Board is statutorily barred from revisiting the RO's factual or legal findings in the July 1997, March 2000, and January 2002 rating decisions by operation of 38 U.S.C.A. § 5110(a).  See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

It is important for the Veteran to understand that the RO's decisions are final decisions, and any attempt to collaterally attack these decisions must be addressed in a CUE motion.  Rudd, supra.  Such a claim has not been specifically raised by the Veteran or adjudicated by the RO.  Consequently, the Board finds that a claim of CUE with respect to the July 1997 rating action or any other rating decision is not a subject for current appellate review.

The Board notes that there is one exception to the general rule that the effective date of a reopened claim is either the date that the claim was received or the date that entitlement arose, whichever is later.  Where service department records are (1) received by the RO after the date of a prior rating decision, (2) the records existed at the time of the prior rating decision, and (3) these records are relevant to the Veteran's claim, the previously denied claim is not considered final and will be reconsidered.  38 C.F.R. § 3.156(c).  If service connection is granted based all or in part on such service department records, the effective date of the award will be the date the previously decided claim was received or the date entitlement arose, whichever is later.  38 C.F.R. § 3.156(c)(3) .

Here, some of the Veteran's service personnel records were received in September 2003, after the Veteran's first claim for PTSD was denied in July 1997.  However, identical copies of these records were associated with the Veteran's claims folder at the time of the July 1997 RO decision.  Accordingly, the service department records received in September 2003 were duplicates of evidence that was previously considered in adjudicating the Veteran's claim.

Furthermore, the Board has carefully reviewed these records and finds that they are not relevant to the claim. There is no evidence in these records of symptoms of or treatment for an acquired psychiatric disability, to include PTSD.  The records are generally administrative in nature, documenting the units to which the Veteran was assigned during his military service, as well as the dates and locations of these assignments, the Veteran's primary duty, and his proficiency ratings.  There is no evidence that service connection for PTSD was granted in June 2005 based all, or in part, on these service personnel records.  

Based on the above, 38 C.F.R. § 3.156(c) does not apply; the July 1997, March 2000, and January 2002 decisions are final; and the RO properly assigned an effective date of July 29, 2009 to the grant of service connection for PTSD based on the date the Veteran submitted his reopened claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

 VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Travel Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial disability evaluation of 70 percent, but no greater, for service connected PTSD is granted.

Entitlement to an effective date earlier than July 29, 2003 for a grant of service connection for PTSD is denied.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


